Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.718 Filed 09/03/21 Page 1 of 19




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


RICHELLE JONES,

                  Plaintiff,
                                          Case No. 20-CV-12006
      vs.
                                          HON. GEORGE CARAM STEEH
LOUIS DEJOY, Postmaster
General of the United
States Postal Service,

              Defendant.
_________________________________/

            OPINION AND ORDER GRANTING DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT (ECF No. 18)

      Plaintiff Richelle Jones brings this employment discrimination case

against her employer, the United States Postal Service (“USPS”). Jones

alleges that the USPS declined to promote her because of her race, her

color, and her sex. The matter is before the Court on defendant’s motion for

summary judgment under Fed. R. Civ. P. 56(a). Upon a careful review of

the written submissions, the Court deems it appropriate to render its

decision without a hearing pursuant to Local Rule 7.1(f)(2). For the

reasons set forth below, defendant’s motion for summary judgment is

GRANTED.



                                    -1-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.719 Filed 09/03/21 Page 2 of 19




                          FACTUAL BACKGROUND

        Richelle Jones is a Manager of Distribution Operations (MDO) at the

defendant’s Michigan Metroplex in Pontiac, Michigan. As an MDO, Jones

manages the operations for one of the three shifts at the facility. On the

Postal Service’s Executive and Administrative Schedule (EAS), an MDO is

a level-24 position. During the events at issue in this case, Jones reported

to the Senior Plant Manager of the Metroplex, Brian Fisher, and Fisher

reported to the District Manager, Lee Thompson. 1

        In January of 2016, Fisher assigned Jones to a temporary detail as

the Lead Senior MDO at the Metroplex. The Lead Senior MDO supervises

the other MDOs and coordinates the activities of all three shifts. This is an

EAS-level 26 position and is considered a “high level leadership role.” In

April of 2016, Jones applied for a job posting to permanently fill the Lead

Senior MDO position. To do so, she had to withdraw from the detail.

        The USPS formed a review committee to consider applicants and

conduct interviews, but Fisher was ultimately responsible for selecting a

candidate for the position. The committee, comprised of Patricia Dawson,

Julia Sigg, and Steve Jarboe, interviewed Jones and James Launius, a

white male. After these interviews, the committee determined that neither


1
    In 2018 Lee Thompson married and changed her last name to Johnson.
                                     -2-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.720 Filed 09/03/21 Page 3 of 19




candidate was prepared to fill the position and reported this

recommendation to Fisher. The position was not filled, and the position was

cancelled on August 22, 2016.

      In the meantime, Jones was being mentored and trained for an

executive-level position with the USPS. On June 10, 2016, Fisher approved

the nomination of Jones to become a part of the USPS’s Corporate

Succession Planning (CSP) program. Thompson supported Jones’s

nomination. The stated goal of the CSP program is “to identify and develop

. . . potential future leaders [to] assume executive manager positions as

these opportunities become available.” (CSP Management Instruction, p.

1.) An employee must be in CSP for at least 90 days before they can be

selected to fill an executive manager position. Id., p. 11. When Fisher

approved Jones’s CSP nomination, he deemed Jones to be ready “within 5

[Years]” to assume an executive-level position in “Talent Pool 4 - Plants.”

(ECF No. 19-34, PageID.617).

      Jones testified that she was in fact nominated to CSP in 2012. (Jones

dep., p. 98). In support, she attaches screen shots of a CSP Application

Access Summary showing approvals for a machine account on dates

ranging from January 18, 2012 to May 31, 2016. An email dated June 6,

2012, refers to a “CSP EXCEL Assessment Report” that Jones purportedly


                                     -3-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.721 Filed 09/03/21 Page 4 of 19




completed as part of her CSP application. (ECF No. 19-30, PageID.602-

608). While it appears that Jones had some connection with the CSP

program in 2012, the exhibit does not show that Jones was nominated to

CSP at that time. Rather, the evidence clearly supports a finding that Jones

was nominated to CSP on June 10, 2016.

      On August 17, 2016, USPS selected Ronald Morris for the position of

Plant Manager for the Detroit Processing and Distribution Center (the

“Detroit P&DC”). Jones alleges that she had expressed interest in being

detailed to this position, which was not posted and therefore not subject to

open applications. The USPS fills executive-level positions such as Plant

Managers by considering qualified candidates in the CSP program. Morris

had been in the CSP program since 2014 and was assessed as “ready

now” to assume an executive position in “Talent Pool 4” when he was

considered for the Detroit P&DC Plant Manager position. Morris had prior

experience with USPS as the Operations Manager for the Detroit District,

which carried an EAS level of 25, as well as a detail as the Detroit P&DC

Plant Manager. In this latter position, Morris showed success by improving

workplace safety and management-employee communication. Jones,

newly nominated to the CSP program for manager positions, had not

participated for the requisite 90 days at the time Morris was selected. Nor


                                     -4-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.722 Filed 09/03/21 Page 5 of 19




was Jones assessed as “ready” to be placed in an executive position.

Therefore, Jones was not considered to fill the Detroit P&DC Plant

Manager position. (Lee Johnson Decl., ¶ 8).

      In October 2016, Fisher assigned Timothy Robertson to a detail as

the Lead Senior MDO at the Metroplex. This was a temporary assignment

and therefore was not filled through a competitive application process.

Robertson’s regular position was Manager of Marketing, which is an EAS-

level 25. Robertson had prior experience in plant operations, delivery,

marketing, finance, and training, which made him well-suited for the Lead

Senior MDO position. (Lee Johnson Decl., ¶ 15).

      Jones contacted her EEO officer on August 22, 2016 and filed a

formal complaint on November 29, 2016. Jones alleged that the Postal

Service discriminated against her based on her race, color, and sex with

respect to several discrete actions. Only three of those actions occurred

within 45 days prior to her first contact with the EEO Office: (1) the August

17, 2016 selection of Ron Morris as Plant Manager of the Detroit P&DC, (2)

the August 22, 2016 cancellation of the posting for a Lead Senior MDO

position to which Jones applied in April of 2016, and (3) the October 2016

selection of Timothy Robertson to detail into the vacant Lead Senior MDO




                                     -5-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.723 Filed 09/03/21 Page 6 of 19




position. Jones did not seek to amend her complaint to encompass any

later-occurring employment practices. (ECF No. 18-16, PageID.282).

      Jones filed her complaint in this case on July 27, 2020. She alleges

that the USPS discriminated against her based on her race, color, and sex

by failing to promote her and subjected her to a hostile work environment.

                 STANDARD FOR SUMMARY JUDGMENT

      Federal Rule of Civil Procedure 56(c) empowers the court to render

summary judgment "forthwith if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the

moving party is entitled to judgment as a matter of law." See Redding v. St.

Eward, 241 F.3d 530, 532 (6th Cir. 2001). The standard for determining

whether summary judgment is appropriate is "'whether the evidence

presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.'"

Amway Distributors Benefits Ass’n v. Northfield Ins. Co., 323 F.3d 386, 390

(6th Cir. 2003) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-

52 (1986)). The evidence and all reasonable inferences must be construed

in the light most favorable to the non-moving party. Tolan v. Cotton, 572

U.S. 650, 660 (2014); Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio


                                      -6-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.724 Filed 09/03/21 Page 7 of 19




Corp., 475 U.S. 574, 587 (1986); Redding, 241 F.3d at 532 (6th Cir. 2001).

"[T]he mere existence of some alleged factual dispute between the parties

will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material

fact." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(emphasis in original); see also National Satellite Sports, Inc. v. Eliadis,

Inc., 253 F.3d 900, 907 (6th Cir. 2001).

      If the movant establishes by use of the material specified in Rule

56(c) that there is no genuine issue of material fact and that it is entitled to

judgment as a matter of law, the opposing party must come forward with

"specific facts showing that there is a genuine issue for trial." First Nat'l

Bank v. Cities Serv. Co., 391 U.S. 253, 270 (1968); see also McLean v.

988011 Ontario, Ltd., 224 F.3d 797, 800 (6th Cir. 2000). Mere allegations

or denials in the non-movant's pleadings will not meet this burden, nor will

a mere scintilla of evidence supporting the non-moving party. Anderson,

477 U.S. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. McLean, 224 F.3d at 800 (citing

Anderson, 477 U.S. at 252).




                                      -7-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.725 Filed 09/03/21 Page 8 of 19




                                  ANALYSIS

I.    Exhaustion of Remedies

      “The right to bring an action under Title VII regarding equal

employment [opportunity] in the federal government is predicated upon the

timely exhaustion of remedies, as set forth in [the EEOC regulations].”

Hunter v. Sec’y of the United States Army, 565 F.3d 986, 993 (6th Cir.

2009). To properly exhaust a claim, an employee must “initiate contact with

a[n] [EEO] Counselor within 45 days of the matter alleged to be

discriminatory or, in the case of personnel action, within 45 days of the

effective date of the action.” McFarland v. Henderson, 307 F.3d 402, 406

(6th Cir. 2002) (alterations in original) (quoting 29 C.F.R. § 1614.105(a)(1)).

      Jones first contacted her EEO Counselor on August 22, 2016 and

filed a formal complaint on November 29, 2016. While Jones alleges

several discrete actions of discrimination by the USPS in her complaint,

only three of those actions occurred within 45 days prior to her first contact

with the EEO Office: (1) the August 17, 2016 selection of Ron Morris as

Plant Manager of the Detroit P&DC rather than offering Jones the position

or the opportunity to detail to that position, (2) the decision on August 22,

2016 not to hire Jones for a Lead Senior MDO position to which she had




                                      -8-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.726 Filed 09/03/21 Page 9 of 19




applied, and (3) the October 21, 2016 selection of Timothy Robertson to

detail into the vacant Lead Senior MDO position.

      Jones asserts that the Court should apply equitable tolling to excuse

the fact that she failed to timely challenge the Postal Service’s selection of

Brenda Orton for a Manager of In-Plant Support position in October of

2015. Equitable tolling is to be applied sparingly and typically applies when

there are compelling reasons why a plaintiff did not have notice of the 45-

day filing requirement. See Puckett v. Tennessee Eastman Co., 889 F.2d

1481, 1488 (6th Cir. 1989). Here, Jones maintains that after she learned

she was not selected for this position, Fisher told her that she would have

an opportunity to be assigned to a Plant Manager detail. This statement by

Fisher does not support equitable tolling. First, it does not expressly have

anything to do with EEO rights or filing deadlines. Jones does not allege

that Fisher told her not to file an EEO claim because or misled her

regarding her right to do so. See Steiner v. Henderson, 354 F.3d 432, 436

(6th Cir. 2003) (“[e]vidence that an employer’s affirmative

misrepresentations misled or ‘tricked’ the plaintiff into missing a deadline

can bear on the reasonableness of the plaintiff’s ignorance of the time

constraint.”). Second, there is no suggestion that Fisher’s statement was

misleading and no evidence to support the conclusion that the selection of


                                     -9-
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.727 Filed 09/03/21 Page 10 of 19




 Morris foreclosed Jones’s opportunity to detail as Plant Manager at some

 point in the future. Equitable tolling is not applicable in this situation.

       Jones next asks the Court to consider the repeated unlawful

 employment practices committed by USPS in the context of a hostile work

 environment claim. In her EEO complaint, Jones alleged that the USPS

 discriminated against her with respect to several discrete events, such as

 not promoting her and not selecting her for details. However, discrete

 employment decisions cannot form the basis of a hostile-work-environment

 claim. See Taylor v. Donahoe, 452 F. App’x 614, 619 (6th Cir. 2011) (citing

 Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002)).

 “Discrete acts such as termination, failure to promote, denial of transfer, or

 refusal to hire are easy to identify” and . . . “[e]ach incident of discrimination

 . . . constitutes a separate actionable ‘unlawful employment practice’”). In

 contrast, “[a] hostile work environment claim is composed of a series of

 separate acts that collectively constitute one ‘unlawful employment

 practice.’” Morgan. at 117 (citing 42 U.S.C. § 2000e–5(e)(1)).

       Allegations in an EEO complaint citing only discrete incidents of

 discrimination do not exhaust administrative remedies for an uncharged

 claim of hostile work environment “unless the allegations in the complaint

 can be reasonably inferred from the facts alleged in the charge.” Younis v.


                                        - 10 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.728 Filed 09/03/21 Page 11 of 19




 Pinnacle Airlines, Inc., 610 F.3d 359, 362 (6th Cir. 2010) (quoting Cheek v.

 W. & S. Life Ins. Co., 31 F.3d 497, 503 (7th Cir. 1994)). Discrete acts that

 fall within the statutory period do not make those that fall outside the period

 timely. Id. This standard has replaced the continuing-violation theory.

 Sherman v. Chrysler Corp., 47 F. App’x 716, 721 (6th Cir. 2002) (citing

 Morgan and concluding that a plaintiff who has failed to exhaust a claim

 regarding a discrete discriminatory act “cannot rely on a continuing

 violations theory”).

       “In order to establish a claim of hostile work environment . . . a

 plaintiff must present evidence of harassment that ‘unreasonably

 interfer[es] with [his] work performance and creat[es] an objectively

 intimidating, hostile, or offensive work environment.’” Younis, 610 F.3d at

 362 (6th Cir. 2010) (citing Grace v. USCAR, 521 F.3d 655, 678 (6th

 Cir.2008)). The EEO complaint in this case contains no allegations from

 which a hostile-work-environment claim could be reasonably inferred. The

 hostile work environment claim is therefore dismissed. See Jones v. City of

 Franklin, 309 F. App’x 938, 943–44 (6th Cir. 2009) (observing that “[n]o

 decision in this circuit has held that EEOC charges regarding discrete acts

 of discrimination are alone sufficient to put the EEOC on notice of a hostile-

 work-environment claim”).


                                      - 11 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.729 Filed 09/03/21 Page 12 of 19




 II.   Discrimination

       Title VII prohibits an employer from discriminating against an

 individual “with respect to his compensation, terms, conditions, or privileges

 of employment, because of such individual’s race, color, religion, sex, or

 national origin.” 42 U.S.C. § 2000e-2(a)(1). A Title VII plaintiff can make a

 prima facie case of discrimination either by presenting direct evidence of

 discriminatory actions by the defendant or by showing the existence of

 circumstantial evidence that creates an inference of discrimination. Younis,

 610 F.3d at 363. Title VII claims based on circumstantial evidence of

 discrimination are analyzed under the three-step framework articulated in

 McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

       “To make out a prima facie case of discrimination in the failure-to-

 promote context, a plaintiff must show that: (1) she is a member of a

 protected class; (2) she was qualified for promotion; (3) she was

 ‘considered for and denied the promotion’; and (4) ‘other employees of

 similar qualification who were not members of the protected class received

 promotions.’” Upshaw v. Ford Motor Co., 576 F.3d 576, 584–85 (6th Cir.

 2009). Once a prima facie case is established, the employer “must

 articulate a legitimate non-discriminatory reason” for the failure to promote.

 Id. at 585. If a legitimate reason is articulated, the burden shifts to the


                                       - 12 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.730 Filed 09/03/21 Page 13 of 19




 plaintiff to establish the reason is pretext for discrimination. Id. at 586. “A

 plaintiff may establish that an employer’s stated reason for its employment

 action was a pretext for discrimination by showing that the reason (1) had

 no basis in fact, (2) did not actually motivate the challenged conduct, or (3)

 is insufficient to explain the challenged conduct.” Id. “The plaintiff must

 produce ‘sufficient evidence from which the jury could reasonably reject the

 defendants’ explanation and infer that the defendants intentionally

 discriminated against him.’” Id.

       A. Selection of Morris as Plant Manager – August 17, 2016

       Jones’s first allegation of discrimination is based on the USPS

 selecting Ronald Morris to be the Detroit P&DC Plant Manager on August

 17, 2016 and not considering Jones for the position or the detail. The

 USPS fills executive-level positions including Plant Managers from

 employees who have been in the CSP program for at least 90 days. When

 Morris was selected for the Plant Manager position on August 17, 2016,

 Jones was not qualified for the position because she had not been in CSP

 for 90 days. Furthermore, she was not deemed “ready” for a Plant Manager

 position on that date. See Wexler v. White’s Fine Furniture, Inc., 317 F.3d

 564, 575–76 (6th Cir. 2003) (“The prima facie burden of showing that a

 plaintiff is qualified can . . . be met by presenting credible evidence that his


                                       - 13 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.731 Filed 09/03/21 Page 14 of 19




 or her qualifications are at least equivalent to the minimum objective criteria

 required for employment in the relevant field.”). Jones has failed to show

 she was qualified to be promoted to Plant Manager.

       Even if Jones could state a prima facie case of discrimination, the

 USPS offered legitimate, nondiscriminatory reasons for selecting Ronald

 Morris based on his training and experience. These reasons are outlined in

 the Statement of Fact section of this Opinion and Order, as well as in the

 announcement of Morris’ appointment (ECF No. 18-9, PageID.251).

       Finally, Jones cannot establish that the reasons given for hiring

 Morris were pretext for discrimination. Employers are “generally free to

 choose among qualified candidates” and “the law does not require [them] to

 make perfect decisions, nor forbid them from making decisions that others

 may disagree with.” Bender v. Hecht’s Dept. Stores, 455 F.3d 612, 626 (6th

 Cir. 2006) (quoting Hartsel v. Keys, 87 F.3d 795, 801 (6th Cir. 1996)).

 “Relative qualifications establish triable issues of fact as to pretext where

 the evidence shows that either (1) the plaintiff was a plainly superior

 candidate, such that no reasonable employer would have chosen the latter

 applicant over the former, or (2) plaintiff was as qualified as or better

 qualified than the successful applicant, and the record contains other




                                      - 14 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.732 Filed 09/03/21 Page 15 of 19




 probative evidence of discrimination.” Provenzano v. LCI Holdings, Inc.,

 663 F.3d 806, 815 (6th Cir. 2011) (citations omitted).

       While Jones may have had more in-plant experience than Morris,

 Morris’s background in delivery and customer service was seen to be

 beneficial for promoting coordination between the plant and the individual

 Post Offices. Jones has not established that she was a “plainly superior

 candidate.” She also cannot show she was “as qualified as or better

 qualified than” Morris. When Morris was selected as Plant Manager, he

 was in a Level-25 position as the Post Office Operations Manager for the

 Detroit District. At that time, Jones was a Level-24 MDO. Morris was

 named to the CSP program as “ready now” in 2014, whereas Jones was

 identified as “ready within 5 [years]” in 2016.

       Finally, as “other probative evidence of discrimination,” Jones points

 to a conversation that Thompson had with Jones regarding her facial

 expressions in August of 2016. According to Jones, Thompson took her

 aside after a meeting and told her that her “facial expressions could have a

 negative impact on [her] postal career.” (Jones dep., p. 73.) Thompson

 testified that she saw Jones roll her eyes and shake her head during the

 meeting preceding the conversation, and that after the meeting she

 privately advised Jones to be more conscious of her facial expressions.


                                      - 15 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.733 Filed 09/03/21 Page 16 of 19




 (Johnson Decl., ¶ 19.) Thompson initiated that conversation to mentor

 Jones, not to reprimand her. Id. Jones cannot explain how this

 conversation pertains to her race. She believed that the comments were

 racially motivated because of “[j]ust the way [Thompson] said it” and

 because Thompson chose to have the conversation in private with “no

 witnesses.” (Jones dep., p. 77). The subjective perception that Thompson’s

 comments were based on racial animus cannot establish pretext. See

 Mitchell v. Toledo Hosp., 964 F.2d 577, 584–85 (6th Cir. 1992) (concluding

 that the plaintiff could not establish pretext based on statements that were

 “subjective beliefs,” which were “wholly insufficient evidence to establish a

 claim of discrimination as a matter of law”); Briggs v. Potter, 463 F.3d 507,

 516 (6th Cir. 2006) (holding that a plaintiff’s subjective beliefs regarding her

 “qualifications in relation to those of other applicants, without more, cannot

 sustain a claim of discrimination”).

       Jones does not state a prima facie case that she was discriminated

 against in violation of Title VII by USPS’s selection of Morris as Plant

 Manager. Nor is Jones able to establish that USPS’s proffered legitimate

 non-discriminatory reason for failing to promote Jones is pretext for

 discrimination.




                                        - 16 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.734 Filed 09/03/21 Page 17 of 19




       B. Cancellation of Lead Senior MDO Position – August 22, 2016

       Jones’s second allegation of discrimination against her relates to the

 cancellation of the Lead Senior MDO posting which she applied for in April

 of 2016. Jones and James Launius, who is a white male, each interviewed

 for this position with a three-person review committee. The committee

 determined that neither Jones nor Launius was prepared for the position

 and communicated their recommendation to Brian Fisher. (Sigg dep., p.

 41). Fisher decided not to fill the position at that time and to continue to

 assign employees to detail into the role.

       As evidence of discrimination, Jones refers to her conversation with

 committee chairperson Patricia Dawson, who allegedly told Jones that

 “whatever we provided obviously [Fisher] didn’t go with it because he didn’t

 select anyone from the package.” (Jones Decl., ¶ 4). This statement is

 hearsay and cannot be used to defeat a motion for summary judgment.

 Fed. R. Civ. P. 56(c)(4). Even if it could be considered, the statement does

 not establish that the review committee recommended that Jones be

 selected for the position, or even that the review committee recommended

 a candidate at all. The only other allegation Jones makes in support of

 discrimination is that Lee Thompson and Brian Fisher instructed the




                                       - 17 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.735 Filed 09/03/21 Page 18 of 19




 committee not to recommend her for the position. When asked why she

 believes this, Jones stated, “It’s just what I think.” (Jones dep., p. 67).

       The Court finds that there is no evidence to support Jones’s second

 allegation of unlawful discrimination by USPS.

       C. Selection of Robinson for Lead Senior MDO Detail – October 2016

       Jones’s third allegation of discrimination by USPS focuses on the

 selection of Timothy Robertson to fill a temporary detail as Lead Senior

 MDO in October of 2016. USPS states that they selected Robertson

 because of his prior experience in plant operations, training, delivery,

 marketing, and finance. (Johnson Decl., ¶ 15). Lee Thompson also

 believed Robertson’s “interpersonal management skills” made him well-

 suited in Union-Management communications and management team

 building, which were desirable traits for the position. Id.

       Jones asserts that these reasons given by USPS for selecting

 Robertson for the detail are a pretext for discrimination. However, the only

 argument Jones makes in support of pretext is that Robertson was not

 qualified for the detail because he “didn’t want the job” and only accepted it

 as a favor to Lee Thompson. These assertions do not mean that Robertson

 was not qualified or that Jones herself was equally or more qualified. Fisher

 and Thompson had assigned Jones to the same detail earlier in 2016. It is


                                       - 18 -
Case 2:20-cv-12006-GCS-DRG ECF No. 21, PageID.736 Filed 09/03/21 Page 19 of 19




 not plausible, without some further evidence, that the same people who

 assigned Jones to a detail would then deny her the same detail based on

 her race, color or sex. See Buhrmaster v. Overnite Transp. Co., 61 F.3d

 461, 464 (6th Cir. 1995) (“An individual who is willing to hire and promote a

 person of a certain class is unlikely to fire them simply because they are a

 member of that class. This general principle applies regardless of whether

 the class is age, race, sex, or some other protected classification.”).

         Jones cannot support her claim that USPS discriminated against her

 when it assigned Robertson to a detail as Lead Senior MDO in October of

 2016.

                                      CONCLUSION

         Now, therefore, for the reasons stated in this opinion and order,

         IT IS HEREBY ORDERED that defendant’s motion for summary

 judgment (ECF No. 18) is GRANTED.

 Dated: September 3, 2021
                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE

                                   CERTIFICATE OF SERVICE

                    Copies of this Order were served upon attorneys of record on
                      September 3, 2021, by electronic and/or ordinary mail.

                                         s/Brianna Sauve
                                           Deputy Clerk




                                             - 19 -
